
	

115 HR 2131 : DHS FIRM Act
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2131
		IN THE SENATE OF THE UNITED STATES
		June 22, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to direct the Chief Human Capital Officer of the
			 Department of Homeland Security to improve consistency regarding
			 discipline and adverse actions in the Department’s workforce, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Fixing Internal Response to Misconduct Act or the DHS FIRM Act. 2.DHS policy on discipline and adverse actions (a)In generalSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended—
 (1)in subsection (b)— (A)in paragraph (9), by striking and at the end;
 (B)in paragraph (10), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new paragraph:
						
 (11)implement a Department-wide policy related to discipline and adverse actions described in subsection (e).;
 (2)by redesignating subsection (e) as subsection (f); and (3)by inserting after subsection (d) the following new subsection:
					
						(e)Policy on discipline and adverse actions
 (1)In generalNot later than 90 days after the date of the enactment of this subsection, the Chief Human Capital Officer, in accordance with any established Department-wide policy that deals with discipline and adverse actions, shall provide—
 (A)guidance to the senior human resources official overseeing discipline and adverse actions for headquarters personnel and non-component entities, as identified by the Chief Human Capital Officer, and relevant component heads regarding informing the public about how to report employee misconduct;
 (B)guidance on how Department employees should report employee misconduct; (C)guidance on the type, quantity, and frequency of data regarding discipline and adverse actions to be submitted to the Chief Human Capital Officer by the senior human resources official overseeing discipline and adverse actions for headquarters personnel and non-component entities, as identified by the Chief Human Capital Officer and component heads for the purposes of paragraph (3)(C);
 (D)guidance on how to implement any such Department-wide policy in a manner that promotes greater uniformity and transparency in the administration of such policy across the Department; and
 (E)guidance and appropriate training on prohibited personnel practices, employee rights, and procedures and processes related to such.
								(2)Table of offenses and penalties
 (A)Pre-existing tablesIf a table of offenses and penalties exists for a component of the Department as of the date of the enactment of this subsection, the Chief Human Capital Officer shall review and, if appropriate, approve such table and any changes to such table made after such date of enactment. In cases in which such tables do not comply with Department policy, the Chief Human Capital Officer shall instruct component heads on corrective measures to be taken in order to achieve such compliance.
 (B)New component tablesIf a table of offenses and penalties does not exist for a component of the Department as of the date of enactment of this subsection, a component head may, in coordination with the Chief Human Capital Officer, develop a table of offenses and penalties to be used by such component. The Chief Human Capital Officer shall review and, if appropriate, approve such table and any changes to such table made after such date of enactment. In cases in which such tables or changes do not comply with Department policy, the Chief Human Capital Officer shall instruct the component head on corrective measures to be taken in order to achieve such compliance.
 (3)Component responsibilitiesComponent heads shall comply with Department-wide policy (including guidance relating to such) regarding discipline and adverse actions for the Department’s workforce, including—
 (A)providing any current table of offenses and penalties or future changes to a component’s table to the Chief Human Capital Officer for review in accordance with paragraph (2)(A);
 (B)providing any new table of offenses and penalties or future changes to a component’s table to the Chief Human Capital Officer for review in accordance with paragraph (2)(B); and
 (C)providing to the Chief Human Capital Officer any data regarding discipline and adverse actions in accordance with paragraph (1)(C).
								(4)Oversight
 (A)In generalNot later than 180 days after the date of the enactment of this subsection, the Chief Human Capital Officer shall implement a process to oversee component compliance with any established Department-wide policy regarding discipline and adverse actions referred to in paragraph (1), including—
 (i)the degree to which components are complying with such policy; and (ii)at a minimum, each fiscal year, a review of component adjudication of misconduct data to—
 (I)ensure consistent adherence to such policy and any Department-wide table of offenses and penalties or any component-specific table of offenses and penalties approved by the Chief Human Capital Officer pursuant to paragraph (2); and
 (II)determine whether employee training regarding such misconduct policy or adjustment in such misconduct policy is appropriate.
										(B)Working groups
 (i)In generalThe Chief Human Capital Officer may establish working groups, as necessary, to address employee misconduct within the Department. If the Chief Human Capital Officer establishes such a working group, the Chief Human Capital Officer shall specify a timeframe for the completion of such group’s work.
 (ii)FunctionA working group established pursuant to clause (i) shall seek to identify any trends in misconduct referred to in such subparagraph, review component processes for addressing misconduct, and, where appropriate, develop possible alternate strategies to address such misconduct.
 (iii)ParticipationIf a working group is established pursuant to clause (i), the relevant component head shall participate in such working group and shall consider implementing, as appropriate, any recommendations issued by such working group.
 (iv)Follow-up reviewsThe Chief Human Capital Officer shall conduct annual, or on a more frequent basis as determined by the Chief Human Capital Officer, follow-up reviews of components regarding implementation of working group recommendations. In consultation with the Chief Human Capital Officer, the Secretary may request the Inspector General of the Department to investigate any concerns identified through the oversight process under this subsection that components have not addressed.
									.
 (b)ReviewNot later than 60 days after the development of the oversight process required under subsection (e) of section 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) (as added by subsection (a) of this section), the Chief Human Capital Officer of the Department of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on such oversight process, including component compliance with any policy regarding discipline and adverse actions, data collection efforts, and information on the development of any working groups under such subsection (e).
 (c)Prohibition on new fundingNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
			
	Passed the House of Representatives June 21, 2017.Karen L. Haas,Clerk.
